DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-16, 18, 20-21, 23-24, 26-29, and 36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claim 12 recites “A system for producing insulation using a vacuum impregnation process, the system comprising: an impregnating agent; a carrier; a barrier material; a first curing catalyst; and a tape adhesive”. First, the examiner notes it is unclear what statutory class of invention is being claimed as discussed further in the rejections under 35 USC 112(b) below. This complicates the analysis of whether the claims comply with the written description requirement because it is not clear what “system” is being claimed. The original filing, however, does not appear to provide support for the claimed “system”. The specification repeatedly refers to “an insulation system” but does not refer to “a system for producing insulation” as claimed. For example, in the second paragraph of page 1 states: “The present disclosure relates to insulation. Various embodiments thereof may include a solid insulation material…and/or a formulation for production of an insulation system in a vacuum impregnation method therewith, and to machines having an insulation system of this kind”. Also see the paragraph spanning pages 6 and 7: “Some embodiments may include a solid insulation material usable together with the formulation of the impregnating agent for production of an insulation system in a vacuum impregnation process”. As described here, the specification describes an insulation system that is the final product resulting from combining a solid insulation material with an impregnating agent using a vacuum impregnation process. The “system” of claim 12, however, is “for producing insulation using a vacuum impregnation process”. This does not appear to be the final product described in the specification because it is further used “for producing insulation”. Therefore, the claimed “system” does not appear to refer to the “insulation system” described throughout the specification and which appears to be the only instance of “system” in the original filing. As such, the claimed invention fails to comply with the written description requirement.


The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-16, 18, 20-21, 23-24, 26-29, and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 12 recites “A system for producing insulation using a vacuum impregnation process, the system comprising: an impregnating agent; a carrier; a barrier material; a first curing catalyst; and a tape adhesive”. The scope of the claim is indefinite because it is not clear what statutory class of invention is being claimed. Specifically, it is not clear if the claimed “system for producing insulation using a vacuum impregnation process” refers to an article or a method. The claim language can be read to refer to an article wherein a system comprises various elements (impregnating agent, carrier, etc.), but the language also can be read to refer to a method wherein a system produces insulation using a vacuum impregnation process. As noted in the rejections under 35 USC 112(a) above, Applicant appears to be using language that is similar to, but different from the language used in the specification. Therefore, even in light of the specification, it is not clear what is being claimed.
Additionally, it is not clear if a vacuum impregnation process must be used to meet the claim or whether this refers to an intended use. Furthermore, given that “system” is a broad term, it is not clear how or if the elements (e.g., impregnating agent, carrier, barrier material, etc.) relate to each other. For example, is the impregnating agent impregnated into the carrier? Does the system simply define a collection of these elements? Further clarification is requested. Dependent claims are rejected for the same reasons.
Claim 20 recites the limitation "the solid insulation material" in lines 2-3 of the claim. There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the solid insulation material" in line 3 of the claim. There is insufficient antecedent basis for this limitation in the claim.


Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s amendments to specifically require an impregnating agent comprising a second curing catalyst, which is in addition to the first curing catalyst, overcomes the previous rejections based on Ihlein (US 4,336,302) and the previous rejections based on Asnovich (DD 157484). Neither reference discloses an impregnating agent comprising a second curing catalyst as presently claimed. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D FREEMAN/Primary Examiner, Art Unit 1787